       Case 4:21-mj-00031-HBB Document 3 Filed 02/23/21 Page 1 of 1 PageID #: 18


AO466A(Rev. 12/ 17) WaiverofRule 5&5.I Hearings(Complaintorlndictment)                                          FILED
                                                                                                         JAMES J. VILT, JR. - CLERK
                                  UNITED STATES D!STRICT COURT
                                                                    for the                                           FEB 23 2021
                                                      Western District of Kentucky
                                                                                                           U.S. DISTRlc=F COURT
               United States of America                               )                                   WEST'N. DlST. KENTUCKY
                             V.                                       )       Case No. 4:21mj-00031-HBB-(1)
                                                                      )
                                                                      )
                   LORI ANN VINSON                                            Charging District's Case No.            1:21mj-00247-RMM
                                                                      )
                         Defendanl                                    )

                                            W AIYER OF RULE 5 & 5.1 HEARINGS
                                                  (Complaint or Indictment)

         I understand that I have been charged in another district, the (name of 01her cow·1)                 District of Columbia


         I have been informed of the charges and ofmy rights to :

         (I)      retain counsel or request the assignment of counsel ifl am unable to retain counsel;

         (2)      an identity hearing to determine whether I am the person named in the charges;

         (3)      production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

         (4)      a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                  committed, to be held within 14 days of my first appearance ifl am in custody and 21 days otherwise,
                  unless I have been indicted beforehand.

         (5)      a hearing on any motion by the government for detention;

         (6)      request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

         I agree to waive my right(s) to:
         0        an identity hearing and production of the warrant.
         0        a preliminary hearing.
         0        a detention hearing.
         ~        an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                  or detention hearing to which I may be entitled in this district. I request that my
                  if  preliminary hearing and/or O detention hearing be held in the prosecuting district, at a time set by
                  that court.

        I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are




:.~::~:;~'                                        ~

                                                       ~        .,,._,_.=kc.._
                                                      '->,L--\-\-
                                                               .          ' ~-'-
                                                                               - - "'' -
                                                                                       - ~- - - - - - - - - - -
                                                                                      Defend,m', .,;"""'""



                                                                                 Signalure of defendanl 's allorney


                                                                                    Christopher D. Wiest
                                                                               Prinled name of defendanl 's allorney
